— Appeal by the defendant from an amended judgment of the County Court, Rockland County (Nelson, J.), rendered June 15, 1990, revoking a sentence of probation previously imposed by the County Court, Westchester County (Marasco, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of offering a false instrument for filing in the first degree.
Ordered that the amended judgment is affirmed, and the matter is remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, "the evidence established a violation of probation” (cf., People v DeFrancesco, 136 AD2d 561) in that he failed to make scheduled restitution payments. We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.